Citation Nr: 0424232	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  94-35 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a circulatory 
disorder of the legs and feet.

2. Entitlement to service connection for rheumatoid 
arthritis.

3. Entitlement to service connection for nonarticular 
rheumatism, fibrositis and fibromyositis.

4.  Entitlement to service connection for ankylosing 
spondylitis.

5.  Entitlement to an initial disability rating in excess of 
10 percent for somatization disorder.

6.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for chronic strain of 
the dorsal segment of the spine, currently evaluated as 10 
percent disabling.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disorder.

9.  Entitlement to service connection for residuals of an 
injury to the right ankle, right knee and right thigh, to 
include cartilage damage and tendinitis.

[The issues of the veteran's entitlement to service 
connection for an upper gastrointestinal bulb disorder, 
chronic prostatitis, residuals of a bladder injury, flat 
feet, hypertension, rupture and strain of the left testicle, 
residuals of muscle strain and cartilage injury of the 
stomach, heart and chest, hiatal hernia, left leg and groin 
disability, to include varicose veins, and residuals of 
broken ribs will be addressed in a separate remand being 
issued simultaneously to this remand, since the veteran is 
being represented by a private attorney in his appeal of 
those issues.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from January 1977 to 
December 1980.

This appeal arises from the January 1994 rating decision of 
the Huntington, West Virginia, Regional Office (RO), which, 
in relevant part, denied service connection for:  a 
circulatory disorder of the legs and feet; and residuals of 
an injury to the right ankle, right knee and the right thigh, 
including tendinitis and cartilage damage.  The January 1994 
decision also found that new and material evidence had not 
been submitted to reopen the claim for service connection for 
residuals of an injury to the left shoulder and denied a 
rating greater than 10 percent for chronic strain of the 
dorsal spine and a compensable rating for left knee 
disability, status post meniscectomy.  The appeal also arises 
from the February 1994 rating decision which denied service 
connection for: rheumatoid arthritis; nonarticular 
rheumatism, fibrositis and fibromyositis; ankylosing 
spondylitis; and an aneurysm of the abdominal aorta.  The 
veteran filed timely appeals to these adverse determinations.  
As will be described in more detail below, the veteran's 
claims listed on the cover page of this remand are presently 
before the Board following re-certification of these issues 
to the Board from the RO.

By a rating action in March 1998, a 10 percent evaluation was 
assigned for left knee disability, on the basis of 
degenerative arthritis with limitation of motion.  The RO 
provided the veteran with a supplemental statement of the 
case addressing the law and regulations pertaining to 
evaluation on the basis of arthritis with limitation of leg 
motion, and he expressed his desire to continue his appeal 
for an increased rating for left knee disability.

The veteran testified at a Travel Board hearing at the RO in 
June 1996 before Steven L. Cohn, who is the Veterans Law 
Judge responsible for making the final determination in this 
case, and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The case was previously before the Board in March 1997, at 
which time it was remanded for further evidentiary 
development.  The record shows that in accordance with the 
veteran's wishes, and the directives of the Board's remand, 
the RO made specific requests for additional service medical 
records from Balboa Hospital and March Air Force Base, 
neither of which was able to provide any additional pertinent 
medical evidence.

The veteran's claims were then returned to the Board, which 
issued a decision in this case in October 1998.  This 
decision was subsequently vacated and remanded by the United 
States Court of Appeals for Veterans Claims (Court) in an 
order dated in January 2001, following the filing of a joint 
motion for remand by the appellant and the Secretary of VA 
earlier that same month.  This motion was filed, and 
subsequently granted, in order to ensure compliance with a 
new statute, the Veterans Claims Assistance Act of 2000, 
which became law during the pendency of the veteran's appeal 
before the Court.  

Following this Court remand, the Board again issued a 
decision and remand in this case in November 2001.  On that 
same day, the Board also issued a second decision denying the 
veteran's claim for an initial disability rating in excess of 
10 percent for his service-connected somatization disorder.  
The veteran appealed both of these decisions to the Court.  
It appears that the Court took jurisdiction over both of 
these Board decisions as a single appeal before the Court.

In December 2002, the Court issued an order granting the 
Appellee's Motion for Remand and to Stay Proceedings the 
Court, and vacated and remanded those portions of the 
November 2001 Board decisions which were before the Court.  
The Court issued this order for the Board to address and 
remedy a failure to discuss the amended duty to notify under 
the VCAA.  This duty requires that VA notify a claimant of 
any information or evidence necessary to substantiate a claim 
and which portions of the information and evidence, if any, 
is to be provided by the claimant and which portion, if any, 
the Secretary will attempt to obtain on behalf of the 
claimant under the provisions of the VCAA.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159 (2002).  

The Board observes that in its November 2001 decision and 
remand, the Board remanded the veteran's claims for service 
connection for residuals of an injury to the right ankle, 
right knee and right thigh, to include cartilage damage and 
tendinitis, service connection for a low back disorder with 
arthritis, service connection for an upper back condition and 
neck spasm, service connection for residuals of an injury to 
the right leg and hip with arthritis, and service connection 
for an aneurysm of the abdominal aorta.  The Board also 
referred back to the RO the issue of service connection for a 
ventral hernia for initial RO adjudication of this claim.  In 
its December 2002 order, the Court specifically stated that 
it was only vacating and remanding "those portions of the 
November 2001 Board decision presently before the Court."  
The Court then clarified that those issues which had been 
remanded by the Board in its November 2001 decision and 
remand were not considered to be "before the Court," such 
that its order did not affect any of the issues remanded (or 
referred) to the RO by the Board.  It appears that the RO is 
still obtaining additional evidence and performing additional 
adjudication as to all of these issues except for one - the 
veteran's entitlement to service connection for residuals of 
an injury to the right ankle, right knee and right thigh, to 
include cartilage damage and tendinitis.  In any case, none 
of these issues has been recertified to the Board for 
appellate review, save for the issue of service connection 
for residuals of an injury to the right ankle, right knee and 
right thigh, to include cartilage damage and tendonitis.  As 
that portion of the Board's November 2001 decision and remand 
which addressed these issues remains in full force and 
effect, those issues are not before the Board at this time, 
except for the issue of service connection for residuals of 
an injury to the right ankle, right knee and right thigh, to 
include cartilage damage and tendonitis, which will be 
addressed below.

In August 2003, the Board again issued a decision and remand 
in this case.  After reviewing the veteran's claims file, the 
Board noted that several items of evidence with potential 
relevance to some of the issues on appeal had been received 
by VA subsequent to the issuance of the most recent 
supplemental statement of the case (SSOC) regarding the 
issues on appeal in March 1998 (with the exception of the 
issue of entitlement to an initial disability rating in 
excess of 10 percent for somatization disorder, for which a 
separate statement of the case (SOC) had been issued in 
September 2000).  The Board noted that it did not appear that 
this newly-submitted evidence had yet been considered in a 
subsequent SSOC.  The Board observed that this evidence, 
which included VA outpatient treatment notes, examination 
reports, x-rays, bone scans, and ultrasounds, appeared to be 
at least potentially relevant to the veteran's claims of 
entitlement to service connection for a circulatory disorder 
of the legs and feet, entitlement to service connection for 
rheumatoid arthritis, entitlement to service connection for 
nonarticular rheumatism, fibrositis and fibromyositis, 
entitlement to service connection for ankylosing spondylitis, 
entitlement to an initial disability rating in excess of 10 
percent for somatization disorder, entitlement to an 
increased rating for a left knee disability, currently 
evaluated as 10 percent disabling, entitlement to an 
increased rating for chronic strain of the dorsal segment of 
the spine, currently evaluated as 10 percent disabling, and 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disorder.  The Board observed that no new evidence had been 
submitted or received with regard to the remaining ten issues 
and those issues were denied in the Board's August 2003 
decision.  That decision was vacated by the Court and 
remanded to the Board and is the subject of the other Board 
decision issued this date.

The Board then observed that relevant laws and regulations 
state that when additional pertinent evidence is received 
after a statement of the case has been issued, "[a] 
Supplemental Statement of the Case...will be furnished to 
appellant and his or her representative."  38 C.F.R. § 19.31 
(2003); see also 38 U.S.C.A. § 7105(d) (West 2002).  As a 
consequence, the Board determined that the affected issues 
needed to be remanded for correction of this procedural 
defect in accordance with 38 C.F.R. § 19.31.  See 38 C.F.R. 
§ 19.9 (2003); see also Disabled American Veterans. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(holding that significant portions of the Board's new 
procedures for internal development of claims, which allowed 
for initial Board consideration of newly-obtained evidence 
without prior referral to the RO, were invalid).  

Therefore, the Board remanded the issues of entitlement to 
service connection for a circulatory disorder of the legs and 
feet, entitlement to service connection for rheumatoid 
arthritis, entitlement to service connection for nonarticular 
rheumatism, fibrositis and fibromyositis, entitlement to 
service connection for ankylosing spondylitis, entitlement to 
an initial disability rating in excess of 10 percent for 
somatization disorder, entitlement to an increased rating for 
a left knee disability, currently evaluated as 10 percent 
disabling, entitlement to an increased rating for chronic 
strain of the dorsal segment of the spine, currently 
evaluated as 10 percent disabling, and whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a left shoulder disorder to the RO for 
further action. 

In April 2004, the RO issued an SSOC for all 8 of these 
remanded issues, as well as the additional issue of service 
connection for residuals of an injury to the right ankle, 
right knee and right thigh, to include cartilage damage and 
tendinitis, which had previously been remanded by the Board 
in November 2001.  These 9 issues have now been returned to 
the Board for appellate review.

As will be explained below, the 9 issues listed on the cover 
page of this document are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.

As a final preliminary matter, the Board notes that in May 
2003, following the issuance of the order by the Court which 
vacated and remanded much of the Board's prior November 2001 
decisions, the veteran submitted a Motion for Advancement on 
the Docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2003).  In May 2003, the undersigned 
Veterans Law Judge issued a ruling denying the veteran's 
motion, finding that his situation did not meet any of the 
strict criteria set forth by law for granting such a motion.  


REMAND

As noted above, the first 8 issues listed on the cover page 
of this document were remanded by the Board to the RO in 
August 2003 (the ninth issue, service connection for 
residuals of an injury to the right ankle, right knee and 
right thigh, to include cartilage damage and tendinitis, 
having previously been remanded by the Board to the RO in 
November 2001).  These issues have been re-certified to the 
Board for appellate review following additional RO action.  

The Board observes that in its August 2003 decision and 
remand, the Board also affirmed the RO's denial of several 
issues on appeal, and that the veteran appealed the Board's 
decision to the Court.  The Court then vacated and remanded 
the Board's decision as to those issues in an Order dated in 
March 2004, following the filing of a Joint Motion for Remand 
by the appellant and the Secretary of VA earlier that same 
month.  This motion was filed, and subsequently granted, in 
order to ensure compliance with the provisions contained in 
the Veterans Claims Assistance Act of 2000 (VCAA).  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Specifically, the parties agreed that while the RO 
had sent the veteran a letter in November 2002 in an attempt 
to provide the veteran with the required notice relating to 
the substantiation of claims, that document did not 
specifically mention the "numerous claims that are currently 
on appeal," and thus was inadequate to comply with the new 
stringent notification provisions contained in 38 U.S.C. 
§ 5102(a) and 38 C.F.R. § 3.159(b).  See Huston v. Principi, 
17 Vet. App. 195 (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2003).  

While the issues listed on the cover page of this remand were 
not appealed to the Court, and were not subject to the 
Court's March 2004 Order, the Board finds that the same 
rationale set forth by the Court in remanding those issues to 
the Board would apply equally to the issues presently before 
the Board in this appeal.  Specifically, since the November 
2002 VCAA notice letter which the Board would rely upon to 
establish VCAA compliance as to the issues listed on the 
title page of this remand has been found to be deficient as 
to other similar issues, the Board finds that a remand is 
required in order to allow the RO to issue a new VCAA letter 
which specifically lists and addresses the issues the issues 
set forth on the cover page of this remand, in order to 
provide adequate notice relating to the substantiation of 
those claims.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

The RO must review the claims file and 
take appropriate action in this case to 
comply with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b).  In particular, the RO should ensure 
that the veteran is advised of the 
evidence needed to establish the 9 claims 
listed on the cover page of this remand, 
and informed of what evidence, if any, is 
needed from the veteran versus what 
evidence, if any, VA will attempt to 
procure as to these 9 issues.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided with a 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


